EXHIBIT 23.1 PCAOB Registered Auditors – www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form S-1 of Sadiya Transport, Inc., of our report dated May 6, 2015 on our audit of the financial statements of Sadiya Transport, Inc. as of March 31, 2015, and the related statements of operations, stockholders’ equity and cash flows for the year ended March 31, 2015, and the reference to us under the caption “Experts”. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada June 19, 2015
